TYSON, Judge
concurring in part and dissenting in part.
I concur with the majority’s holding to affirm the trial court’s Order on the issue of contributory negligence. I disagree with the majority’s reversal of the trial court’s Order on the issue of last clear *348chance. Plaintiff failed to present sufficient evidence of each element of last clear chance. I respectfully dissent.
I. Last Clear Chance
Summary judgment on the issue of last clear chance is properly granted for the defendant if the plaintiff fails to forecast evidence to show:
(1) That the pedestrian negligently placed himself in a position of peril from which he could not escape by the exercise of reasonable care; (2) that the motorist knew, or by the exercise of reasonable care could have discovered, the pedestrian’s perilous position and his incapacity to escape from it before the endangered pedestrian suffered injury at his hands; (3) that the motorist had the time and means to avoid injury to the endangered pedestrian by the exercise of reasonable care after he discovered, or should have discovered, the pedestrian’s perilous position and his incapacity to escape from it; and (4) that the motorist negligently failed to use the available time and means to avoid injury to the endangered pedestrian, and for that reason struck and injured him.
Vancamp v. Burgner, 328 N.C. 495, 498, 402 S.E.2d 375, 376-77 (1991) (citing Clodfelter v. Carroll, 261 N.C. 630, 634-35, 135 S.E.2d 636, 638-39 (1964) (quoting Wade v. Jones Sausage Co., 239 N.C. 524, 525, 80 S.E.2d 150, 151 (1954))), reh’g denied, 329 N.C. 277, 407 S.E.2d 854 (1991).
“The doctrine of last clear chance imposes liability upon a defendant who did not actually know of the plaintiff’s situation if, but only if, the defendant owed a duty to the plaintiff to maintain a lookout and would have discovered his situation had such a lookout been maintained.” Grogan v. Miller Brewing Co. Inc., 72 N.C. App. 620, 623, 325 S.E.2d 9, 11 (citing Exum v. Boyles, 272 N.C. 567, 575-76, 158 S.E.2d 845, 852 (1968); Sink v. Sumrell, 41 N.C. App. 242, 248, 254 S.E.2d 665, 670 (1979)) (emphasis supplied), disc. rev. denied, 313 N.C. 600, 330 S.E.2d 609 (1985). Further, “the doctrine contemplates a last ‘clear’ chance, not a last ‘possible’ chance, to avoid the injury; it must have been such as would have enabled a reasonably prudent man in like position to have acted effectively.” Culler v. Hamlett, 148 N.C. App. 372, 379, 559 S.E.2d 195, 200 (2002) (citing Grant v. Greene, 11 N.C. App. 537, 541, 181 S.E.2d 770, 772 (1971); accord, Battle v. Chavis, 266 N.C. 778, 781, 147 S.E.2d 387, 390 (1966)).
*349We all agree Jonathan, as the driver of the vehicle, owed plaintiff a duty to maintain a proper lookout to the roadway in front of him. Exum, 272 N.C. at 576, 158 S.E.2d at 852. Plaintiff failed to allege facts, present evidence, or forecast evidence to show Jonathan: (1) did not maintain a proper lookout; or that (2) Jonathan would have discovered plaintiffs perilous position had he maintained a proper lookout.
The accident occurred in the evening, on a dark and unlighted roadway. Plaintiff was walking with his back toward the traffic, wearing a dark non-reflective work uniform. Defendants admitted Jonathan “caught a glimpse of’ plaintiff in the northbound lane and immediately applied his vehicle’s brakes. Plaintiff failed to forecast any evidence to show that Jonathan: (1) was driving at a “greatly excessive rate of speed,” Trantham v. Estate of Sorrells, 121 N.C. App. 611, 615, 468 S.E.2d 401, 404, disc. rev. denied, 343 N.C. 311, 471 S.E.2d 82 (1996); (2) “had a view of 1,200 to 1,500 feet [or any other significant distance] before the collision,” Carter v. Poole, 66 N.C. App. 143, 146, 310 S.E.2d 617, 619, disc. rev. denied, 310 N.C. 624, 315 S.E.2d 689 (1984); (3) “could have moved either to the left or right had he seen” plaintiff and avoided the accident, Williams v. Spell, 51 N.C. App. 134, 136, 275 S.E.2d 282, 284 (1981); (4) was preoccupied or distracted prior to the accident; or (5) failed to abide by the rules of the road or traveled in the wrong lane of traffic.
Plaintiff’s allegation that Jonathan had the last clear chance to avoid the accident rests solely on the fact that Jonathan’s vehicle struck plaintiff while plaintiff was located somewhere in the roadway. This allegation, standing alone, without a forecast of evidence to show Jonathan failed to maintain a proper lookout or that he could have avoided the accident, is insufficient to withstand a motion for summary judgment.
Further, plaintiff could not recall his location in the road immediately prior to the accident. The majority states, “the uncontroverted evidence demonstrates that plaintiff was traveling by foot across or in the northbound lane of a roadway, while Jonathan was driving a vehicle in the northbound lane of the same roadway.” Even if plaintiff was located in the roadway prior to the accident, this “fact” is not determinative of whether Jonathan should have discovered plaintiff.
Plaintiff failed to forecast any evidence to show Jonathan was speeding, not paying attention, failed to maintain a proper lookout, or would have reasonably discovered plaintiff’s perilous position. *350Presuming plaintiff’s location in the roadway, the majority’s resolution of any discrepancies in plaintiff’s favor regarding this “fact” is an insufficient basis to reverse the trial court’s judgment on last clear chance.
II. Conclusion
I concur with the majority opinion’s ruling to affirm the trial court’s Order on contributory negligence. I would also affirm the trial court’s Order granting summary judgment for defendants on the issue of last clear chance. I respectfully dissent.